DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least two primary sinusoidal plateaus each comprising at least two secondary sinusoidal depressions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1 and 11; it is unclear if the at least two primary sinusoidal plateaus each comprising at least two secondary sinusoidal depressions intends to denote that each primary sinusoidal plateau comprises atleast two secondary depressions i.e. atop each of the plateau’s (not shown) or if every plateau is intended to secondary depressions laterally connected on sides thereof in which the secondary depressions are simply additional depressions other than the primary sinusoidal depressions and/or if each plateau comprises separate depressions or shared depressions etc.; and further since the above-mentioned structures cannot be readily ascertained, then it is unclear if a lock-bar profile thereof comprises any depressions and plateaus that are shared between the depression period and the plateau period or if all are separate etc..  Regarding Claim 11; “flat component” in line 22 is unclear; whereas claim 11 already assert ‘a component’ in line 1, and thus it cannot be ascertained if flat component denotes the same or a different component; Regarding Claim 12; “flat component” in line 22 is unclear; whereas claim 11 already assert a component and flat component, and thus it cannot be ascertained if flat component denotes the same or a different component and further does not properly refer back to flat component; and it appears “monolithic, homogenous lock bar” in line(s) 4 and 6 shall be presented with proper antecedence; whereas monolithic, homogenous lock bar is already asserted in claim 11.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claim(s) 1-6, 8-11, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Gewebler 4,829,402).
Regarding Claim 1; Gewebler discloses a spring lock (as depicted by Fig. 13) comprising: a sinusoidal spring comprising one or more crests and troughs formed along a length of the sinusoidal spring (sinusoidal spring—as constituted by 60 including troughs defined by recessed portion(s) relative to and between respective crest(s)-61 which repeat along a length thereof), the length extending along a sliding axis (whereas the length of 60 extends along a sliding axis of 57—as further set forth by Fig.’s 9-11), the one or more crests and troughs forming a sinusoidal-spring profile (as depicted by Fig. 13); and a monolithic, homogenous lock bar comprising: a track extending along the sliding axis and comprising: at least two primary sinusoidal depressions forming a primary sinusoidal depression period, and at least two primary sinusoidal plateaus forming a primary sinusoidal plateau period, the at least two primary sinusoidal plateaus each comprising at least two secondary sinusoidal depressions, wherein the at least two primary sinusoidal depressions and the at least two primary sinusoidal plateaus form a lock-bar profile (whereas 57 constitutes a track defined along the sliding axis along a length thereof and further comprises a plurality of sinusoidal plateaus defined by 58 and at least two sinusoidal depressions recessed with respect to the plateaus, and forming a lock-bar profile wherein a plateau is defined between two depressions to define a depression period and further wherein two other plateaus connect atleast two other depressions—as constituted by Fig. 13); and first and second walls extending contiguously upward from either side of the track and generally perpendicular to the track (as depicted by fig. 13—whereas according to the orientation of Fig. 13—77 comprises two walls extending perpendicularly away from and/or upward with respect to 57 and forming a u-shape between each wall); the first wall, track, and second wall forming a contiguous U-shape (as already set forth) configured to hold the sinusoidal spring on the track and between the first and second wall (as depicted by Fig. 13 and further disclosed by col. 3, lines 65-67—whereas 77 is a cover member which encloses sides of the assembly including the spring between the walls thereof), wherein: the spring lock is locked when the sinusoidal-spring profile and the lock-bar profile are out-of-phase and the spring lock is unlocked when the sinusoidal-spring profile and the lock bar profile are in-phase (as depicted by Fig.’s 9-11—whereas Fig. 10 depicts a locked position when trough of the spring at 61 is out-of-phase and disposed over a plateau of the track at 58 so as to be engaged and thus compressing the spring—as set forth by col. 4, lines 1-12; and Fig.’s 9 and 11 denotes an in-phase unlocked position when a crest of the spring is over a plateau of the track and a trough of the spring is disposed within the depression of the track—so as to be disengaged).  Note: applicant’s para. 0066 discloses sinusoidal depression may be flat with end ridges

Regarding Claim 2; Gewebler, as best understood discloses the spring lock of claim 1, wherein the at least two secondary sinusoidal depressions form a plateau primary sinusoidal depression and a plateau secondary sinusoidal depression (as depicted by Fig.’s 10 and 13), the plateaus primary and secondary sinusoidal depressions configured to restrict the sinusoidal spring and monolithic, homogenous lock bar from involuntarily shifting from a locked position to an unlocked position (as above mentioned –when in the locked position of the spring is compressed and configured to hold 58 as engaged to 61, and further to hold an attached board or panel in a slot -32 of a chassis-20, wherein 77 encloses the spring and forms the shoe between the spring and the a side wall at a rib of the slot-- as depicted by Fig.’s 1, 10 and 13).  

Regarding Claim 3; Gewebler discloses the spring lock of claim 2, wherein a surface of the plateau secondary sinusoidal depression is configured to restrict motion of the sinusoidal spring relative to the monolithic, homogenous lock bar (as already set forth).  

Regarding Claim 4; Gewebler discloses the spring lock of claim 1, wherein the sinusoidal-spring profile and the lock-bar profile are regular and symmetric about a locking axis, the locking axis being perpendicular to the sliding axis (as depicted by Fig.’s 10 and 13, whereas t2 constitutes a locking axis relative to a longitudinal sliding axis).  

Regarding Claim 5; Gewebler discloses the spring lock of claim 1, wherein the sinusoidal-spring profile and the lock-bar profile are non-symmetric about the locking axis, the locking axis being perpendicular to the sliding axis (as depicted by Fig.’s 10 and 13, whereas t2 constitutes a locking axis relative to a longitudinal sliding axis).  

Regarding Claim 6; Gewebler discloses the spring lock of claim 1, wherein the sinusoidal spring profile and the lock bar profile are non-symmetric about the sliding axis (as depicted by Fig.’s 9, 11).  

Regarding Claim 8; Gewebler discloses the spring lock of claim 1, wherein the lock bar further comprises an anchoring block at one end of the lock bar, the anchoring block restricting the sinusoidal spring motion along the sliding axis (whereas 80 constitutes an anchoring block restricting motion spring motion along the sliding axis when horizontally pivoted—as disclosed by col. 4, lines 13-22).  

Regarding Claim 9; Gewebler discloses the spring lock of claim 1, wherein the lock bar further comprises a removal component (whereas 80 is a lever pivotally mounted to the lock bar and constitutes a removal component when positioned 45 degrees above horizontal to disengage--as disclosed by col. 4, lines 13-22).   

Regarding Claim 10; Gewebler discloses the spring lock of claim 1, wherein the primary sinusoidal depression period is out-of-phase with the primary sinusoidal plateau period (as depicted by Fig. 13—whereas the depression period is lateral to the plateau period).  

Regarding Claim 11; Gewebler discloses a method for securing a component between an upper static surface and a lower static surface (as constituted by Fig. 1—characterizing a method of securing a component-35 between static surfaces defined by a rib-30 of slot-32 and elongated base-50—Fig. 13), the method comprising: providing a sinusoidal spring comprising one or more crests and troughs formed along a length of the sinusoidal spring (sinusoidal spring—as constituted by 60 including troughs defined by recessed portion(s) relative to and between respective crest(s)-61 which repeat along a length thereof), the length extending along a sliding axis (whereas the length of 60 extends along a sliding axis of 57—as further set forth by Fig.’s 9-11), the one or more crests and troughs forming a sinusoidal-spring profile (as depicted by Fig. 13); providing a monolithic, homogenous lock bar comprising: a track extending along the sliding axis and comprising: at least two primary sinusoidal depressions forming a primary sinusoidal depression period, and at least two primary sinusoidal plateaus forming a primary sinusoidal plateau period, the at least two primary sinusoidal plateaus each comprising at least two secondary sinusoidal depressions, wherein the at least two primary sinusoidal depressions and the at least two primary sinusoidal plateaus form a lock-bar profile (whereas 57 constitutes a track defined along the sliding axis along a length thereof and further comprises a plurality of sinusoidal plateaus defined by 58 and at least two sinusoidal depressions recessed with respect to the plateaus, and forming a lock-bar profile wherein a plateau is defined between two depressions to define a depression period and further wherein two other plateaus connect atleast two other depressions—as constituted by Fig. 13); and first and second walls extending contiguously upward from either side of the track and generally perpendicular to the track (as depicted by fig. 13—whereas according to the orientation of Fig. 13—77 comprises two walls extending perpendicularly away from and/or upward with respect to 57 and forming a u-shape between each wall); the first wall, track, and second wall forming a contiguous U-shape configured to hold the sinusoidal spring on the track and between the first and second wall (as depicted by Fig. 13 and further disclosed by col. 3, lines 65-67—whereas 77 is a cover member which encloses sides of the assembly including the spring between the walls thereof), wherein: the spring lock is locked when the sinusoidal-spring profile and the lock-bar profile are out-of-phase and the spring lock is unlocked when the sinusoidal-spring profile and the lock bar profile are in-phase; placing the sinusoidal spring, monolithic, homogenous lock bar, and flat component between the upper static surface and the lower static surface; and moving the sinusoidal spring, relative to the monolithic, homogenous lock bar, along the sliding axis from the unlocked to the locked position (as depicted by Fig.’s 9-11—whereas Fig. 10 depicts a locked position when trough of the spring at 61 is out-of-phase and disposed over a plateau of the track at 58 so as to be engaged and thus compressing the spring—as set forth by col. 4, lines 1-12; and Fig.’s 9 and 11 denotes an in-phase unlocked position when a crest of the spring is over a plateau of the track and a trough of the spring is disposed within the depression of the track—so as to be disengaged). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Gewebler 4,829,402).
Regarding Claim 12; Gewebler discloses method of claim 11, except, explicitly wherein a shortest distance between the upper static surface and the lower static surface: is greater than or equal to a combined unlocked profile thickness of the sinusoidal spring, monolithic, homogenous lock bar, and flat component when the sinusoidal spring and the monolithic, homogenous lock bar are in the unlocked position; and is less than a combined locked profile thickness of the sinusoidal spring, monolithic, homogenous lock bar, and flat component when the sinusoidal spring and the monolithic, homogenous lock bar are in the locked position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between static surfaces as greater than or less the respective combined thickness of the locked unlocked or locked profile(s) according to type and size of the flat component and/or the depth of the crests and troughs of the spring so as to achieve a reliable compression of the component as desired in the locked profile without damage thereto and otherwise allow for sufficient disengagement to easily remove the component, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).


Allowable Subject Matter
7.	Claims 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7; the spring lock of claim 1, wherein the first and second walls comprise one or more protrusions extending from the first and second walls and the one or more protrusions are configured to retain the sinusoidal spring along a locking axis while allowing the sinusoidal spring to move along the sliding axis, the locking axis being perpendicular to the sliding axis.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY L SMITH/Primary Examiner, Art Unit 2835